COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Pizza Hut of America, LLC V. Houston Community College System

Appellate case number:    01-17-00101-CV

Trial court case number: 1043516

Trial court:              Co Civil Ct at Law No 4 of Harris County

Date motion filed:        January 17, 2018

Party filing motion:      Appellant Pizza Hut of America, LLC

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Caughey


Date: February 13, 2018